Fishes, J.:
Tbe plaintiff in error was indicted in tbe circuit court of Madison county, under tbe statute of 1850, to suppress trade and barter with slaves, and for other purposes, and was convicted on bis trial in tbe court below.
On looking into the record, we deem it unnecessary to decide the points made by tbe attorney-general, on behalf of tbe state, in argument at the bar, as it does not appear by the record, that tbe grand jury, who found tbe indictment,"were in any manner sworn to inquire in and for the body of the county of Madison. 1
This is not now an open question in this court.
Judgment reversed and cause remanded.

 The caption of the indictment must show that the grand jury were sworn. Archbold Cr. Pr. & Pl., 257; Jerry v. State, 1 Blackf., 395; Curtis v. People, 1 Breese, 197; Hoffman v. Commonwealth, 6 Rand., 685; People v. Guernsey, 3 Johns. C., 265; Woodsides v. State, 2 How., 655; State v. Fields, Peck, 140; State v. Hunter, ib., 166.